USCA11 Case: 21-11243     Date Filed: 09/02/2021   Page: 1 of 2



                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 21-11243
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 1:20-cr-00025-ECM-KFP-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

MARCUS ANTONIO GRUBBS,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        ________________________

                              (September 2, 2021)

Before JORDAN, ROSENBAUM and NEWSOM, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350–51 (11th Cir. 1993) (sentence appeal waiver will be enforced
          USCA11 Case: 21-11243        Date Filed: 09/02/2021    Page: 2 of 2



if it was made knowingly and voluntarily); United States v. Grinard-Henry, 399

F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes waiver of

the right to appeal difficult or debatable legal issues or even blatant error).




                                           2